 
Exhibit 10.19
 
 
AEHR TEST SYSTEMS
2016 EQUITY INCENTIVE PLAN
STOCK OPTION AGREEMENT
 
NOTICE OF STOCK OPTION GRANT
 
Unless otherwise defined herein, the terms defined in the Aehr Test Systems 2016
Equity Incentive Plan (the “Plan”) will have the same defined meanings in this
Stock Option Agreement including the Notice of Stock Option Grant (the “Notice
of Grant”), the Terms and Conditions of Stock Option Grant, and the appendices
and exhibits attached thereto (all together, the “Award Agreement”).
 
Name (“Participant”):
 
«Name»
 
Address:
«Address»

 
 
The undersigned Participant has been granted an Option to purchase Common Stock
of Aehr Test Systems (the “Company”), subject to the terms and conditions of the
Plan and this Award Agreement, as follows:
 
Date of Grant
 
«GrantDate»
 
Vesting Commencement Date
 
«VCD»
 
Number of Shares Granted
 
«Shares»
 
Exercise Price per Share
 
$«SharePrice»
 
Total Exercise Price
 
$«TotalExercisePrice»
 
Type of Option
 
[ ] Incentive Stock Option
 
 
[ ] Nonstatutory Stock Option
 
Term/Expiration Date
 
«Term» or «ExpirationDate»
 

Vesting Schedule:
 
       Subject to accelerated vesting as set forth below or in the Plan, this
Option will be exercisable, in whole or in part, in accordance with the
following schedule:
 
[Insert Vesting Schedule] 
 
Termination Period:
 
This Option will be exercisable for three (3) months after Participant ceases to
be a Service Provider, unless such termination is due to Participant’s death or
Disability, in which case this Option will be exercisable for twelve (12) months
after Participant ceases to be a Service Provider. Notwithstanding the foregoing
sentence, in no event may this Option be exercised after the Term/Expiration
Date as provided above and may be subject to earlier termination as provided in
Section 15 of the Plan.
 
Participant acknowledges receipt of a copy of the Plan and represents that he or
she is familiar with the terms and provisions thereof, and hereby accepts this
Award Agreement subject to all of the terms and provisions thereof. Participant
has reviewed the Plan and this Award Agreement in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Award
Agreement and fully understands all provisions of this Award Agreement.
Participant hereby agrees to accept as binding, conclusive and final all
decisions or interpretations of the Administrator upon any questions arising
under the Plan or this Award Agreement. Participant further agrees to notify the
Company upon any change in the residence address indicated below.
 
 

 
 
 
PARTICIPANT
 
AEHR TEST SYSTEMS
 
 
 
 
 
 
Signature
 
By
 
 
 
 
 
 
Print Name
 
Print Name
 
 
 
Address:
 
Title
 
 
 
 
 
 
 
 
 

 
 
AEHR TEST SYSTEMS
2016 EQUITY INCENTIVE PLAN
STOCK OPTION AGREEMENT
 
TERMS AND CONDITIONS OF STOCK OPTION GRANT
 
1. Grant of Option. The Company hereby grants to the individual (the
“Participant”) named in the Notice of Stock Option Grant of this Award Agreement
(the “Notice of Grant”) an option (the “Option”) to purchase the number of
Shares, as set forth in the Notice of Grant, at the exercise price per Share set
forth in the Notice of Grant (the “Exercise Price”), subject to all of the terms
and conditions in this Award Agreement and the Plan, which is incorporated
herein by reference. Subject to Section 21(c) of the Plan, in the event of a
conflict between the terms and conditions of the Plan and the terms and
conditions of this Award Agreement, the terms and conditions of the Plan will
prevail.
 
(a) For U.S. taxpayers, the Option will be designated as either an Incentive
Stock Option (“ISO”) or a Nonstatutory Stock Option (“NSO”). If designated in
the Notice of Grant as an ISO, this Option is intended to qualify as an ISO
under Section 422 of the Internal Revenue Code of 1986, as amended (the “Code”).
However, if this Option is intended to be an Incentive Stock Option, to the
extent that it exceeds the $100,000 rule of Code Section 422(d) it will be
treated as an NSO. Further, if for any reason this Option (or portion thereof)
will not qualify as an ISO, then, to the extent of such nonqualification, such
Option (or portion thereof) shall be regarded as a NSO granted under the Plan.
In no event will the Administrator, the Company or any Parent or Subsidiary or
any of their respective employees or directors have any liability to Participant
(or any other person) due to the failure of the Option to qualify for any reason
as an ISO.
 
(b) For non-U.S. taxpayers, the Option will be designated as an NSO.
 
2. Vesting Schedule. Except as provided in Section 3, the Option awarded by this
Award Agreement will vest in accordance with the vesting provisions set forth in
the Notice of Grant. Shares scheduled to vest on a certain date or upon the
occurrence of a certain condition will not vest in Participant in accordance
with any of the provisions of this Award Agreement, unless Participant will have
been continuously a Service Provider from the Date of Grant until the date such
vesting occurs.


3. Administrator Discretion. The Administrator, in its discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the unvested Option at any time, subject to the terms of the Plan. If so
accelerated, such Option will be considered as having vested as of the date
specified by the Administrator.
 
4. Exercise of Option.
 
(a) Right to Exercise. This Option may be exercised only within the term set out
in the Notice of Grant, and may be exercised during such term only in accordance
with the Plan and the terms of this Award Agreement.
 
 

 
 
(b) Method of Exercise. This Option is exercisable by delivery of an exercise
notice (the “Exercise Notice”) in the form attached as Exhibit A or in a manner
and pursuant to such procedures as the Administrator may determine, which will
state the election to exercise the Option, the number of Shares in respect of
which the Option is being exercised (the “Exercised Shares”), and such other
representations and agreements as may be required by the Company pursuant to the
provisions of the Plan. The Exercise Notice will be completed by Participant and
delivered to the Company. The Exercise Notice will be accompanied by payment of
the aggregate Exercise Price as to all Exercised Shares together and of any Tax
Obligations (as defined in Section 6(a)). This Option will be deemed to be
exercised upon receipt by the Company of such fully executed Exercise Notice
accompanied by the aggregate Exercise Price.
 
5. Method of Payment. Payment of the aggregate Exercise Price will be by any of
the following, or a combination thereof, at the election of Participant:
 
(a) cash;
 
(b) check;
 
(c) consideration received by the Company under a formal cashless exercise
program adopted by the Company in connection with the Plan; or
 
(d) if Participant is a U.S. employee, surrender of other Shares which have a
Fair Market Value on the date of surrender equal to the aggregate Exercise Price
of the Exercised Shares, provided that accepting such Shares, in the sole
discretion of the Administrator, will not result in any adverse accounting
consequences to the Company.
 
6. Tax Obligations.
 
(a) Participant acknowledges that, regardless of any action taken by the Company
or, if different, Participant’s employer (the “Employer”), the ultimate
liability for any tax and/or social insurance liability obligations and
requirements in connection with the Option, including, without limitation, (a)
all federal, state, and local taxes (including the Participant’s Federal
Insurance Contributions Act (FICA) obligation) that are required to be withheld
by the Company or the Employer or other payment of tax-related items related to
Participant’s participation in the Plan and legally applicable to Participant,
(b) the Participant’s and, to the extent required by the Company (or Employer),
the Company’s (or Employer’s) fringe benefit tax liability, if any, associated
with the grant, vesting, or exercise of the Option or sale of Shares, and
(c) any other Company (or Employer) taxes the responsibility for which the
Participant has, or has agreed to bear, with respect to the Option (or exercise
thereof or issuance of Shares thereunder) (collectively, the “Tax Obligations”),
is and remains Participant’s responsibility and may exceed the amount actually
withheld by the Company or the Employer. Participant further acknowledges that
the Company and/or the Employer (i) make no representations or undertakings
regarding the treatment of any Tax Obligations in connection with any aspect of
the Option, including, but not limited to, the grant, vesting or exercise of the
Option, the subsequent sale of Shares acquired pursuant to such exercise and the
receipt of any dividends or other distributions, and (ii) do not commit to and
are under no obligation to structure the terms of the grant or any aspect of the
Option to reduce or eliminate Participant’s liability for Tax Obligations or
achieve any particular tax result. Further, if Participant is subject to Tax
Obligations in more than one jurisdiction between the Date of Grant and the date
of any relevant taxable or tax withholding event, as applicable, Participant
acknowledges that the Company and/or the Employer (or former employer, as
applicable) may be required to withhold or account for Tax Obligations in more
than one jurisdiction. If Participant fails to make satisfactory arrangements
for the payment of any required Tax Obligations hereunder at the time of the
applicable taxable event, Participant acknowledges and agrees that the Company
may refuse to issue or deliver the Shares.


(b) Tax Withholding. When the Option is exercised, Participant generally will
recognize immediate U.S. taxable income if Participant is a U.S. taxpayer. If
Participant is a non-U.S. taxpayer, Participant will be subject to applicable
taxes in his or her jurisdiction. Pursuant to such procedures as the
Administrator may specify from time to time, the Company and/or Employer shall
withhold the amount required to be withheld for the payment of Tax Obligations
or other greater amount up to the maximum statutory rate under Applicable Laws,
as applicable to the Participant, if such other greater amount would not result
in adverse financial accounting treatment, as determined by the Company. The
Administrator, in its sole discretion and pursuant to such procedures as it may
specify from time to time, may permit Participant to satisfy such Tax
Obligations, in whole or in part (without limitation), if permissible by
applicable local law, by (a) paying cash, (b) electing to have the Company
withhold otherwise deliverable Shares having a Fair Market Value equal to the
amount of such Tax Obligations, (c) withholding the amount of such Tax
Obligations from Participant’s wages or other cash compensation paid to
Participant by the company and/or the Employer, (d) delivering to the Company
already vested and owned Shares having a Fair Market Value equal to such Tax
Obligations, or (e) selling a sufficient number of such Shares otherwise
deliverable to Participant through such means as the Company may determine in
its sole discretion (whether through a broker or otherwise) equal to the amount
of the Tax Obligations. To the extent determined appropriate by the Company in
its discretion, it will have the right (but not
 
 

 
 
the obligation) to satisfy any Tax Obligations by reducing the number of Shares
otherwise deliverable to Participant. Further, if Participant is subject to tax
in more than one jurisdiction between the Date of Grant and a date of any
relevant taxable or tax withholding event, as applicable, Participant
acknowledges and agrees that the Company and/or the Employer (and/or former
employer, as applicable) may be required to withhold or account for tax in more
than one jurisdiction. If Participant fails to make satisfactory arrangements
for the payment of any required Tax Obligations hereunder at the time of the
Option exercise, Participant acknowledges and agrees that the Company may refuse
to honor the exercise and refuse to deliver the Shares if such amounts are not
delivered at the time of exercise.
 
(c) Notice of Disqualifying Disposition of ISO Shares. If the Option granted to
Participant herein is an ISO, and if Participant sells or otherwise disposes of
any of the Shares acquired pursuant to the ISO on or before the later of (i) the
date two (2) years after the Date of Grant, or (ii) the date one (1) year after
the date of exercise, Participant will immediately notify the Company in writing
of such disposition. Participant agrees that Participant may be subject to
income tax withholding by the Company on the compensation income recognized by
Participant.
 
(d) Code Section 409A. Under Code Section 409A, an option that vests after
December 31, 2004 (or that vested on or prior to such date but which was
materially modified after October 3, 2004) that was granted with a per share
exercise price that is determined by the Internal Revenue Service (the “IRS”) to
be less than the fair market value of a share on the date of grant (a “Discount
Option”) may be considered “deferred compensation.” A Discount Option may result
in (i) income recognition by Participant prior to the exercise of the option,
(ii) an additional twenty percent (20%) federal income tax, and (iii) potential
penalty and interest charges. The Discount Option may also result in additional
state income, penalty and interest charges to Participant. Participant
acknowledges that the Company cannot and has not guaranteed that the IRS will
agree that the per Share Exercise Price of this Option equals or exceeds the
Fair Market Value of a Share on the Date of Grant in a later examination.
Participant agrees that if the IRS determines that the Option was granted with a
per Share Exercise Price that was less than the Fair Market Value of a Share on
the Date of Grant, Participant will be solely responsible for Participant’s
costs related to such a determination.
 
7. Rights as Stockholder. Neither Participant nor any person claiming under or
through Participant will have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares (which may be in book entry form) will
have been issued, recorded on the records of the Company or its transfer agents
or registrars, and delivered to Participant (including through electronic
delivery to a brokerage account). After such issuance, recordation and delivery,
Participant will have all the rights of a stockholder of the Company with
respect to voting such Shares and receipt of dividends and distributions on such
Shares.
 
8. No Guarantee of Continued Service. PARTICIPANT ACKNOWLEDGES AND AGREES THAT
THE VESTING OF SHARES PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED ONLY BY
CONTINUING AS A SERVICE PROVIDER AT THE WILL OF THE COMPANY (OR THE EMPLOYER)
AND NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS OPTION OR ACQUIRING
SHARES HEREUNDER. PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT THIS AWARD
AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET
FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED
ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT
ALL, AND WILL NOT INTERFERE IN ANY WAY WITH PARTICIPANT’S RIGHT OR THE RIGHT OF
THE COMPANY (OR THE EMPLOYER) TO TERMINATE PARTICIPANT’S RELATIONSHIP AS A
SERVICE PROVIDER AT ANY TIME, WITH OR WITHOUT CAUSE.
 
9. Nature of Grant. In accepting the Option, Participant acknowledges,
understands and agrees that:
 
(a) the grant of the Option is voluntary and occasional and does not create any
contractual or other right to receive future grants of options, or benefits in
lieu of options, even if options have been granted in the past;
 
(b) all decisions with respect to future option or other grants, if any, will be
at the sole discretion of the Company;
 
(c) Participant is voluntarily participating in the Plan;
 
(d) the Option and any Shares acquired under the Plan are not intended to
replace any pension rights or compensation;
 
(e) the Option and Shares acquired under the Plan and the income and value of
same, are not part of normal or expected compensation for purposes of
calculating any severance, resignation, termination, redundancy,

 
 

 
 
dismissal, end-of-service payments, bonuses, long-service awards, pension or
retirement or welfare benefits or similar payments;


(f) the future value of the Shares underlying the Option is unknown,
indeterminable, and cannot be predicted with certainty;
 
(g) if the underlying Shares do not increase in value, the Option will have no
value;
 
(h) if Participant exercises the Option and acquires Shares, the value of such
Shares may increase or decrease in value, even below the Exercise Price;
 
(i) for purposes of the Option, Participant’s engagement as a Service Provider
will be considered terminated as of the date Participant is no longer actively
providing services to the Company or any Parent or Subsidiary (regardless of the
reason for such termination and whether or not later found to be invalid or in
breach of employment laws in the jurisdiction where Participant is a Service
Provider or the terms of Participant’s employment or service agreement, if any),
and unless otherwise expressly provided in this Award Agreement (including by
reference in the Notice of Grant to other arrangements or contracts) or
determined by the Administrator, (i) Participant’s right to vest in the Option
under the Plan, if any, will terminate as of such date and will not be extended
by any notice period (e.g., Participant’s period of service would not include
any contractual notice period or any period of “garden leave” or similar period
mandated under employment laws in the jurisdiction where Participant is a
Service Provider or Participant’s employment or service agreement, if any,
unless Participant is providing bona fide services during such time); and (ii)
the period (if any) during which Participant may exercise the Option after such
termination of Participant's engagement as a Service Provider will commence on
the date Participant ceases to actively provide services and will not be
extended by any notice period mandated under employment laws in the jurisdiction
where Participant is employed or terms of Participant’s engagement agreement, if
any; the Administrator shall have the exclusive discretion to determine when
Participant is no longer actively providing services for purposes of his or her
Option grant (including whether Participant may still be considered to be
providing services while on a leave of absence); 
 
(j) unless otherwise provided in the Plan or by the Company in its discretion,
the Option and the benefits evidenced by this Award Agreement do not create any
entitlement to have the Option or any such benefits transferred to, or assumed
by, another company nor to be exchanged, cashed out or substituted for, in
connection with any corporate transaction affecting the Shares; and
 
(k) the following provisions apply only if Participant is providing services
outside the United States:
(i)       the Option and the Shares subject to the Option are not part of normal
or expected compensation or salary for any purpose;
(ii)      Participant acknowledges and agrees that none of the Company, the
Employer, or any Parent or Subsidiary shall be liable for any foreign exchange
rate fluctuation between Participant’s local currency and the United States
Dollar that may affect thevalue of the Option or of any amounts due to
Participant pursuant to the exercise of the Option or the subsequent sale of any
Shares acquired upon exercise; and
(iii)    no claim or entitlement to compensation or damages shall arise from
forfeiture of the Option resulting from the termination of Participant’s
engagement as a Service Provider (for any reason whatsoever, whether or not
later found to be invalid or in breach of employment laws in the jurisdiction
where Participant is a Service Provider or the terms of Participant’s employment
or service agreement, if any), and in consideration of the grant of the Option
to which Participant is otherwise not entitled, Participant irrevocably agrees
never to institute any claim against the Company, any Parent, any Subsidiary or
the Employer, waives his or her ability, if any, to bring any such claim, and
releases the Company, any Parent or Subsidiary and the Employer from any such
claim; if, notwithstanding the foregoing, any such claim is allowed by a court
of competent jurisdiction, then, by participating in the Plan, Participant shall
be deemed irrevocably to have agreed not to pursue such claim and agrees to
execute any and all documents necessary to request dismissal or withdrawal of
such claim.
 
10. No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding
Participant’s participation in the Plan, or Participant’s acquisition or sale of
the underlying Shares. Participant is hereby advised to consult with his or her
own personal tax, legal and financial advisors regarding his or her
participation in the Plan before taking any action related to the Plan.
 
11. Data Privacy. Participant hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of Participant’s
personal data as described in this Award Agreement and any other Option grant
materials by and among, as applicable, the Employer, the Company and any
 
 

 
 
Parent or Subsidiary for the exclusive purpose of implementing, administering
and managing Participant’s participation in the Plan.
 
Participant understands that the Company and the Employer may hold certain
personal information about Participant, including, but not limited to,
Participant’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any Shares or directorships held in the Company, details of all Options or any
other entitlement to Shares awarded, canceled, exercised, vested, unvested or
outstanding in Participant’s favor (“Data”), for the exclusive purpose of
implementing, administering and managing the Plan.
 
Participant understands that Data will be transferred to a stock plan service
provider as may be selected by the Company in the future, which is assisting the
Company with the implementation, administration and management of the Plan.
Participant understands that the recipients of the Data may be located in the
United States or elsewhere, and that the recipient’s country of operation (e.g.,
the United States) may have different data privacy laws and protections than
Participant’s country. Participant understands that if he or she resides outside
the United States, he or she may request a list with the names and addresses of
any potential recipients of the Data by contacting his or her local human
resources representative. Participant authorizes the Company and any other
possible recipients which may assist the Company (presently or in the future)
with implementing, administering and managing the Plan to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the sole purposes
of implementing, administering and managing Participant’s participation in the
Plan. Participant understands that Data will be held only as long as is
necessary to implement, administer and manage Participant’s participation in the
Plan. Participant understands that if he or she resides outside the United
States, he or she may, at any time, view Data, request additional information
about the storage and processing of Data, require any necessary amendments to
Data or refuse or withdraw the consents herein, in any case without cost, by
contacting in writing his or her local human resources representative. Further,
Participant understands that he or she is providing the consents herein on a
purely voluntary basis. If Participant does not consent, or if Participant later
seeks to revoke his or her consent, his or her engagement as a Service Provider
and career with the Employer will not be adversely affected; the only adverse
consequence of refusing or withdrawing Participant’s consent is that the Company
would not be able to grant Participant Options or other equity awards or
administer or maintain such awards. Therefore, Participant understands that
refusing or withdrawing his or her consent may affect Participant’s ability to
participate in the Plan. For more information on the consequences of
Participant’s refusal to consent or withdrawal of consent, Participant
understands that he or she may contact his or her local human resources
representative.


12. Address for Notices. Any notice to be given to the Company under the terms
of this Award Agreement will be addressed to the Company at Aehr Test Systems,
400 Kato Terrace, Fremont, CA 94539, or at such other address as the Company may
hereafter designate in writing.
 
13. Non-Transferability of Option. This Option may not be transferred in any
manner otherwise than by will or by the laws of descent or distribution and may
be exercised during the lifetime of Participant only by Participant.
 
14. Successors and Assigns. The Company may assign any of its rights under this
Award Agreement to single or multiple assignees, and this Award Agreement shall
inure to the benefit of the successors and assigns of the Company. Subject to
the restrictions on transfer herein set forth, this Award Agreement shall be
binding upon Participant and his or her heirs, executors, administrators,
successors and assigns. The rights and obligations of Participant under this
Award Agreement may only be assigned with the prior written consent of the
Company.
 
15. Additional Conditions to Issuance of Stock. If at any time the Company will
determine, in its discretion, that the listing, registration, qualification or
rule compliance of the Shares upon any securities exchange or under any state,
federal or foreign law, the tax code and related regulations or under the
rulings or regulations of the United States Securities and Exchange Commission
or any other governmental regulatory body or the clearance, consent or approval
of the United States Securities and Exchange Commission or any other
governmental regulatory authority is necessary or desirable as a condition to
the purchase by, or issuance of Shares, to Participant (or his or her estate)
hereunder, such purchase or issuance will not occur unless and until such
listing, registration, qualification, rule compliance, clearance, consent or
approval will have been completed, effected or obtained free of any conditions
not acceptable to the Company. Subject to the terms of the Award Agreement and
the Plan, the Company shall not be required to issue any certificate or
certificates for Shares hereunder prior to the lapse of such reasonable period
of time following the date of exercise of the Option as the Administrator may
establish from time to time for reasons of administrative convenience.
 
16. Language. If Participant has received this Award Agreement or any other
document related to the Plan translated into a language other than English and
if the meaning of the translated version is different than the English version,
the English version will control.
 
 

 
 
17. Interpretation. The Administrator will have the power to interpret the Plan
and this Award Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any Shares subject to the Option have vested).
All actions taken and all interpretations and determinations made by the
Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons. Neither the Administrator nor any
person acting on behalf of the Administrator will be personally liable for any
action, determination or interpretation made in good faith with respect to the
Plan or this Award Agreement.
 
18. Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to Options awarded under the Plan or
future options that may be awarded under the Plan by electronic means or request
Participant’s consent to participate in the Plan by electronic means.
Participant hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through any on-line or electronic system
established and maintained by the Company or a third party designated by the
Company.
 
19. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Award Agreement.
 
20. Agreement Severable. In the event that any provision in this Award Agreement
will be held invalid or unenforceable, such provision will be severable from,
and such invalidity or unenforceability will not be construed to have any effect
on, the remaining provisions of this Award Agreement.
 
21. Amendment, Suspension or Termination of the Plan. By accepting this Award,
Participant expressly warrants that he or she has received an Option under the
Plan, and has received, read and understood a description of the Plan.
Participant understands that the Plan is discretionary in nature and may be
amended, suspended or terminated by the Company at any time.


22. Governing Law and Venue. This Award Agreement will be governed by the laws
of California, without giving effect to the conflict of law principles thereof.
For purposes of litigating any dispute that arises under this Option or this
Award Agreement, the parties hereby submit to and consent to the jurisdiction of
the State of California, and agree that such litigation will be conducted in the
courts of Alameda County, California, or the federal courts for the United
States for the Northern District of California, and no other courts, where this
Option is made and/or to be performed.
 
23. Modifications to the Agreement. This Award Agreement constitutes the entire
understanding of the parties on the subjects covered. Participant expressly
warrants that he or she is not accepting this Award Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Award Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company.
Notwithstanding anything to the contrary in the Plan or this Award Agreement,
the Company reserves the right to revise this Award Agreement as it deems
necessary or advisable, in its sole discretion and without the consent of
Participant, to comply with Code Section 409A or to otherwise avoid imposition
of any additional tax or income recognition under Section 409A of the Code in
connection with the Option.
 
24. No Waiver. Either party’s failure to enforce any provision or provisions of
this Award Agreement shall not in any way be construed as a waiver of any such
provision or provisions, nor prevent that party from thereafter enforcing each
and every other provision of this Award Agreement. The rights granted both
parties herein are cumulative and shall not constitute a waiver of either
party’s right to assert all other legal remedies available to it under the
circumstances.
 
25. Tax Consequences. Participant has reviewed with its own tax advisors the
U.S. federal, state, local and foreign tax consequences of this investment and
the transactions contemplated by this Award Agreement. With respect to such
matters, Participant relies solely on such advisors and not on any statements or
representations of the Company or any of its agents, written or oral.
Participant understands that Participant (and not the Company) shall be
responsible for Participant’s own tax liability that may arise as a result of
this investment or the transactions contemplated by this Award Agreement.


 

 
 
EXHIBIT A
 
AEHR TEST SYSTEMS
2016 EQUITY INCENTIVE PLAN
EXERCISE NOTICE
 
 
Aehr Test Systems
400 Kato Terrace
Fremont, CA 94539
Attention: Stock Administration
 
 
1. Exercise of Option. Effective as of today, ________________, _____, the
undersigned (“Purchaser”) hereby elects to purchase ______________ shares (the
“Shares”) of the Common Stock of Aehr Test Systems (the “Company”) under and
pursuant to the 2016 Equity Incentive Plan (the “Plan”) and the Stock Option
Agreement, dated ________ and including the Notice of Grant, the Terms and
Conditions of Stock Option Grant, and appendices and exhibits attached thereto
(the “Award Agreement”). The purchase price for the Shares will be
$_____________, as required by the Award Agreement.
 
2. Delivery of Payment. Purchaser herewith delivers to the Company the full
purchase price of the Shares and any Tax Obligations (as defined in Section 7(a)
of the Award Agreement) to be paid in connection with the exercise of the
Option.


3. Representations of Purchaser. Purchaser acknowledges that Purchaser has
received, read and understood the Plan and the Award Agreement and agrees to
abide by and be bound by their terms and conditions.
 
4. Rights as Stockholder. Until the issuance (as evidenced by the appropriate
entry on the books of the Company or of a duly authorized transfer agent of the
Company) of the Shares, no right to vote or receive dividends or any other
rights as a stockholder will exist with respect to the Shares subject to the
Option, notwithstanding the exercise of the Option. The Shares so acquired will
be issued to Purchaser as soon as practicable after exercise of the Option. No
adjustment will be made for a dividend or other right for which the record date
is prior to the date of issuance, except as provided in Section 15 of the Plan.
 
5. Tax Consultation. Purchaser understands that Purchaser may suffer adverse tax
consequences as a result of Purchaser’s purchase or disposition of the Shares.
Purchaser represents that Purchaser has consulted with any tax consultants
Purchaser deems advisable in connection with the purchase or disposition of the
Shares and that Purchaser is not relying on the Company for any tax advice.
 
6. Entire Agreement; Governing Law. The Plan and Award Agreement are
incorporated herein by reference. This Exercise Notice, the Plan and the Award
Agreement constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Purchaser with respect to the subject matter
hereof, and may not be modified adversely to the Purchaser’s interest except by
means of a writing signed by the Company and Purchaser. This agreement is
governed by the internal substantive laws, but not the choice of law rules, of
California.
 
Submitted by:
 
Accepted by:
 
 
 
PURCHASER:
 
AEHR TEST SYSTEMS
 
 
 
 Signature
 
By
 
 
 
 Print Name
 
Its
 
 
 
 Address:
 
 
 
 

 

 
Date Received
 
 
 

 
 
 
 

